                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                         :
GREGORY PEARCE, individually and on :
behalf of all others similarly situated, :    CIVIL ACTION
                                         :
                              Plaintiff, :
                                         :
                v.                       :    No. 18-306
                                         :
 MARK KARPELES, an individual,           :
                                         :
                            Defendant.   :
___________________________________ :


                                          ORDER

              AND NOW, this        26th   day of July, 2019, upon consideration of Defendant

Mark Karpeles’ (“Karpeles”) Motion to Dismiss for Lack of Jurisdiction pursuant to Federal

Rule of Civil Procedure § 12(b)(2), (Doc. No. 20), Plaintiff Gregory Pearce’s (“Pearce”)

Response in Opposition to the Motion to Dismiss, and Karpeles’ Reply to Pearce’s Response in

Opposition to the Motion to Dismiss, it is hereby ORDERED that the Motion is DENIED.




                                                           BY THE COURT:




                                                           /s/ Robert F. Kelly
                                                           ROBERT F. KELLY
                                                           SENIOR JUDGE
